DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
Claims 1, 4, 11, 15-16, 19-22, 24, 30, 37, 39, 48-49, 51, 56, 64-65, and 67 are currently pending in the above identified application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
For example, the citation of Smith & Waterman, Needleman & Wunsch, Pearson & Lipman, and Ausubel in para 0068 have not been included in an IDS with copies provided.

SREQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located para 0083 of the originally filed disclosure and claim 16.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0009960 to Altman in view of “The molecular structure of major ampullate silk protein of wasp spider Argiope brunnichi: A second blueprint for synthesizing de novo silk” to Zhang.
Regarding claims 1, 4, 11, 15, 16, 19-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67, Altman teaches a prosthesis comprising a biocompatible and biodegradable fabric structure comprising yarns (Altman, abstract).  Altman teaches the yarn comprising silk fibroin fibers are twisted to form the yarn such that the fibers are twisted/intertwined enough to essentially lock in the relative fiber position (Id., para 0025), reading on a plurality of protein fibers twisted around a common axis.  Altman teaches the fibroin fibers being twisted about each other at 0 to 11.8 twists per cm (claim 48) (Id., para 0027-0028, Fig. 2A-D), reading on a spun yarn (claim 4).  Altman teaches the silk can be sourced from genetically engineered cell and cultured cells from silkworms or spiders, and synthetic gene encoding silk or silk-like sequences (Id., para 0122).
Altman is silent with regards to the protein fibers comprising a polypeptide as claimed in claim 1.
However, Zhang teaches dragline silk of orb-weaving spiders possesses extremely high tensile strength and elasticity and teaches the isolation of full-length cDNA of MaSp2 of Argiope brunnichi that is useful for the design of silk-link material (Zhang, abstract, p. 152-153, Fig. 1).  The sequence in Fig. 1 (B) reads on the repeat unit structures claimed in claims 1, 11, 15, 16, 19, and 21.  Zhang teaches the hydrophilicity of A.bruennichi is predicted by the method Kyte and Doolittle, the poly-A (alanine-rich region) being hydrophobic and the glycine-rich regions being hydrophilic (Id., p. 152-154, Fig. 2, Table 2, p. 157).  Zhang teaches that MaSp2 regulates the crystalline state of the silk and allows for movement of the stiffer parts by the introduction of elasticity and that altering the ratio of MaSp1 to MaSp2 could result in modification of the fiber’s physical properties (Id., p. 156). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the biofilament of the prior art combination, wherein the silk fibroin fibers are the silk fibers of Zhang comprises the MaSp2 of Argiope brunnichi (Seq No. 1), as taught by Zhang, motivated by the desire of using a conventionally known silk protein having extremely high tensile strength and elasticity.
The limitation “recombinant” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding the claimed mean initial modulus of the recombinant protein fiber, although the prior art does not disclose this property, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches the protein fiber having the claimed repeat units including the alanine-rich regions and glycine-rich region, including a MaSp2 dragline silk protein sequence, that has high tensile strength, specifically the sequence claimed in claim 21.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 22, 24, 30, 39, 49, and 51 and the claimed properties, although the prior art combination is silent with regards to the mean diameter change of the fibers when submerged as claimed (claim 22), the mean maximum tensile strength of the recombinant protein fibers (claim 24), the mean extensibility of recombinant protein fibers, mean toughness of the recombinant protein fibers (claim 39), the maximum tensile strength of the yarn (claim 49), and the initial modulus of the yarn (claim 51), the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a twist yarn of high strength and having elasticity formed from fibers of silk protein, including dragline silk MaSpII having the claimed structure, having fibers sizes similar to the instant invention, and taught as suitable in applications where hydrophilicity is desirable.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
although the prior art is silent with regards to these features, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a yarn of recombinant silk protein fibers formed silk protein Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 37, the prior art combination teaches a yarn that contains 20 filaments and is 22 denier (Altman, para 0071, which equates to a denier of slight less than 1 denier per filament, about 0.9 denier.  
Regarding claim 48, the prior art combination teaches the fibroin fibers being twisted about each other at 0 to 11.8 twists per cm (Altman, para 0027-0028).  While the reference does not specifically teach the claimed range of 5 to 100 turns per centimeter, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the twists per cm, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 64, the prior art combination teaches a plurality of the yarn being intertwined to form a fabric, including woven fabric for a textile and medical device fabric and teaches the end fabric product is distinct based on the yarn type used thus providing tremendous power through yarn design to meet clinical needs (Altman, para 0030, 0038, 0045).  The prior art combination teaches the ultimate tensile strength being at least 0.52 N/fiber and an elongation at break between about 10% and 50% (Id., para 0026).  The prior art combination is silent with regards to the tensile strength of the yarn.  Although the prior art does not disclose the tensile strength of the yarn, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a yarn of recombinant silk protein fibers formed silk protein having the claimed structure and taught as having high strength.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  	
Regarding claim 65, the prior art combination teaches a yarn that contains 20 filaments and is 22 denier (Altman, para 0071), which equates to a denier of slight less than 1 denier per filament, about 0.9 denier.  The prior art combination teaches a plurality of the yarn being intertwined to form a fabric, including woven fabric for a textile and medical device fabric and teaches the end fabric product is distinct based on the yarn type used thus providing tremendous power through yarn design to meet clinical needs (Altman, para 0030, 0038, 0045), reading on a textile with the fibers having a mean denier less than 5.  The prior art combination teaches the absence of wax or hydrophobic coating promotes increase cell infiltration and teaches the desirability for hydrophilicity (Id., para 0024).
Regarding claim 67, the prior art combination teaches a twisted yarn for knitting or weaving that has a core group of fibers and an outer sheath (Altman, para 0045, Fig. 2A). The prior art combination teaches many yarn geometries and formation can be used including the formation of non-twisted bundles of fibroin fibers bound together by wrapping with silk, such as shown in Fig 2A (Id., para 0088, 0117), reading on the outer sheath comprising the recombinant silk protein fibers and having a greater twist the center core of non-twisted fibroin fibers.  The prior art combination also teaches a yarn that contains 20 filaments and is 22 denier (Altman, para 0071), which equates to a denier of slight less than 1 denier per filament, about 0.9 denier.  

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Altman view of Zhang, as applied to claims 1, 4, 11, 15, 16, 19, 20-22, 24, 30, 37, 39, 48, 49, 51, 64, 65, and 67 above, further in view of US Pub. No. 2009/0053288 to Eskridge.
Regarding claim 56, the prior art combination teaches yarn used in woven fabric, including dense weave fabrics (Altman, para 0086, 0045, 0075).  The prior art combination illustrates a plain weave (Id., Fig. 2B), reading on a plain weave 1/1 textile.  The weave pattern is a tailorable feature based on the desired properties of the fabric, such as strength, porosity, flexibility, and durability.  Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the weave density, such as within the claimed pattern, motivated by the desire to influence the properties of the fabric including porosity and strength.  A weave density encompassing the claimed pattern is known within the medical fabric art as shown by Eskridge (Eskridge, abstract, Table 1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of copending Application No. 15/705,185 (reference application) in view of Altman US Pub. No. 2011/0009960. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims disclose the same protein, comprised in a yarn.  As the protein is the same, the initial modulus of the protein fibers would be the same.  The claims differ in that the linear density of the protein fibers being less than or equal to 6 dtex is not claimed.  However, Altman teaches the yarn comprising silk fibroin fibers are twisted to form the yarn such that the fibers are twisted/intertwined enough to essentially lock in the relative fiber position (Altman, para 0025).  Altman teaches the silk can be sourced from genetically engineered cell and cultured cells from silkworms or spiders, and synthetic gene encoding silk or silk-like sequences (Id., para 0122).  Altman also teaches a yarn that contains 20 filaments and is 22 denier (Altman, para 0071), which equates to a denier of slight less than 1 denier per filament, about 0.9 denier.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the recombinant silk protein fibers, wherein the fibers have a linear density of 0.9 denier to form a yarn having a liner density of 20 denier as taught by Altman, motivated by the desire of forming silk protein fibers having conventionally known liner density predictably suitable for use in yarn.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner would like to note that Zhang teaches the units in Fg.1 being repeat units which means the polypeptide would contain at least two repeat units and read on the claimed sequencing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789